Citation Nr: 9935886	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  95-04 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.  He died January 26, 1994.

This appeal arises from a rating decision of March 1994 from 
the New Orleans, Louisiana, Regional Office (RO).  The 
appellant perfected an appeal of this decision to the Board 
of Veterans' Appeals (Board) and in a May 1997 decision, the 
case was remanded to the RO for additional evidentiary 
development.  The case is again before the Board for 
consideration.

The appellant is the veteran's widow.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  There is no evidence of cardiovascular disease, a 
pulmonary disease, a renal disease, or diabetes mellitus 
during service.

3.  There is no evidence of cardiovascular-renal disease or 
diabetes within one year of discharge.

4.  At the time of his death, the veteran was service 
connected for duodenal ulcer with a psychophysiological 
gastro-intestinal disorder and sinusitis with allergic 
rhinitis.  

5.  A service connected disability did not cause or 
contribute to the veteran's death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, a plausible claim has been presented.  
The appellant has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
already been sought and associated with the claims folder.  
Accordingly, the Board finds that the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Service connection may be granted for "disability resulting 
from personal injury suffered or disease contracted in the 
line of duty...."  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Where a veteran served continuously for 
ninety (90) days or more and cardiovascular-renal disease or 
diabetes mellitus become manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

Service connection for the cause of a veteran's death may be 
established where the evidence shows that a disability 
incurred in or aggravated by service either caused or 
contributed substantially and materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999). 

The death certificate notes that the veteran died in January 
1994.  The cause of death was listed as respiratory failure 
due to chronic pulmonary fibrosis.  Other significant 
conditions contributing to the veteran's death were aortic 
stenosis and chronic congestive heart failure.

The hospital discharge summary for discharge by death in 
January 1994 notes diagnoses of cardiorespiratory arrest 
secondary to end-stage pulmonary fibrosis complicated by end-
stage atherosclerotic heart disease with atherosclerotic 
cardiomyopathy with low ejection fraction, aortic stenosis, 
renal failure secondary to low output, and cardiovascular 
disease.  The summary notes the veteran died due to acute 
decompensated congestive heart failure secondary to 
atherosclerotic cardiomyopathy complicated by end stage 
pulmonary fibrosis.  Contributing factors were diabetes 
mellitus, critical aortic stenosis with lower ejection 
fraction cardiomyopathy resulting in decreased renal 
perfusion resulting in chronic renal failure. 

At the time of the veteran's death in January 1994, service 
connection was in effect for "duodenal ulcer with 
psychophsiological G.I. [gastro-intestinal] reaction" rated 
as 20 percent disabling and "chronic sinusitis with allergic 
rhinitis" rated as noncompensably disabling.  

The service medical records do not show any diagnosed 
pulmonary, cardiovascular, or kidney disorder.  The records 
also do not show diabetes mellitus.  The report of medical 
examination at discharge notes the cardiovascular system, 
lungs, genito-urinary system, and endocrine system were 
normal.  The chest X-ray was negative.  Accordingly, there is 
no evidence of cardiovascular disease, a pulmonary disease, a 
renal disease, or diabetes mellitus during service.  
Therefore, such diseases cannot be service connected on a 
direct basis.  38 C.F.R. § 3.303 (1999).

The veteran was discharged from service in January 1946.  
There is no evidence of cardiovascular-renal disease or 
diabetes within one year of discharge and a November 1947 VA 
examination report notes the cardiovascular, respiratory, and 
digestive systems were normal.  Therefore, such diseases 
cannot be service connected on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309 (1999).

As noted, the death certificate notes the veteran's death was 
due to pulmonary fibrosis.  The hospital discharge summary 
shows the death was due to pulmonary fibrosis and 
decompensated congestive heart failure.  As noted, there is 
no evidence of cardiovascular disease or a pulmonary disease 
in service nor is there evidence of cardiovascular disease 
within one year of discharge from service.  Therefore, a 
service connected disability was not the principal cause of 
the veteran's death.  38 C.F.R. § 3.312(b) (1999).

The death certificate notes that aortic stenosis and 
congestive heart failure contributed to the veteran's death.  
Additionally, the hospital discharge summary shows diabetes 
mellitus, aortic stenosis, and chronic renal failure as 
contributing to death.  However, there is no evidence of 
cardiovascular disease, diabetes mellitus, or a renal 
disorder in service or within one year of discharge from 
service.  Since cardiovascular disease, diabetes mellitus, or 
a renal disorder are not service connected, they may not be 
considered as a contributory cause of the veteran's death.  
38 C.F.R. § 3.312(c) (1999).

At the time of his death, the veteran was service connected 
for sinusitis with allergic rhinitis.  A statement from a 
private physician, dated in February 1994, indicates that the 
veteran died from progressive respiratory illness manifested 
by pulmonary fibrosis complicated by recurrent 
bronchopulmonary infections and that the final insult to his 
lungs came as a result of severe bronchitis.  The physician 
stated that the sinusitis could have been related to 
recurrent bronchopulmonary infections as a source of seeding.  

A statement from a private physician, dated in June 1994, 
indicates that the veteran died from a progressive pulmonary 
fibrosis and sinobronchial syndrome with recurrent 
bronchopulmonary infections, and that part of the cause of 
his death was from a severe case of bronchitis.  The 
physician indicated that the "[c]hronic sinusitis caused the 
sinobronchial syndrome which is recurrent infections caused 
from sinusitis."  

The appellant provided an October 1995 statement from a 
private physician which indicates that the veteran's history 
of medical problems could be related to the stress of being 
in service and the sinusitis that developed in service.  The 
physician stated "I feel like the cause of death could be 
directly from being in the service."  The physician went on 
to state that "his long life medical history of suffering 
from lung disease and respiratory illness definitely could be 
from his service in the military or be linked to his service 
in the military."  However, as noted, there is no evidence 
of any cardiovascular disease, pulmonary disease, renal 
disease, or diabetes mellitus during service; or 
cardiovascular-renal disease or diabetes mellitus within one 
year of discharge from service.  Additionally, there is no 
evidence which shows that the veteran's service medical 
records were reviewed for this statement and it does not 
provide the reasons and bases for the conclusions reached.  
Therefore, the general opinion that the veteran's death could 
be related to service is outweighed by the service medical 
records which do not show that a condition that caused or 
contributed to his death was incurred in service.  

The above private medical statements indicate that the 
veteran's death was related to his service connected 
sinusitis.  Private medical statements, dated in 1964, note 
the veteran had sinusitis.  However, these records do not 
show that the sinusitis caused any pulmonary disorder.  A 
January 1981 private hospital record notes the veteran was a 
long term COPD [chronic obstructive pulmonary disease] 
patient and was admitted for pulmonary toilet.  The record 
indicates he had a fair amount of sinus drainage that was a 
chronic problem.  However, the hospital record does not show 
that the sinus drainage caused any pulmonary disorder.  A 
July 1984 hospital summary notes the veteran presented with 
headache, sore throat, upper respiratory infection, cough, 
and congestion.  The impressions included bronchopneumonia.  
This record also does not show that the veteran's service 
connected sinusitis or rhinitis was a factor in causing any 
chronic pulmonary disorder.  A March 1988 private hospital 
record notes an impression of allergic rhinitis with 
subsequent rhinorrhea.  This record also does not show that 
the veteran's sinusitis caused any pulmonary disorder.  

A January 1993 private hospital discharge summary notes the 
veteran was admitted for an acute exacerbation of congestive 
heart failure with severe respiratory distress.  The 
discharge diagnoses included mild cardiac decompensation and 
exacerbation of COPD predominantly pulmonary fibrosis with 
emphysema.  An April 1993 private hospital discharge summary 
notes admitting diagnoses of episodic dyspnea, pulmonary 
fibrosis, and arteriosclerotic heart disease.  The discharge 
diagnoses included respiratory insufficiency secondary to 
chronic pulmonary fibrosis, arteriosclerotic heart disease by 
history, and brief episode of congestive heart failure.  
Complications were upper respiratory and lower respiratory 
tract infection.  Another April 1993 private hospital 
discharge summary notes the veteran was admitted due to 
altered mental status.  The discharge diagnoses included 
altered mental status secondary to hypoxia, advanced 
pulmonary fibrosis, and arteriosclerotic heart disease.  A 
September 1993 private progress note indicates that the 
veteran was being admitted due to increased shortness of 
breath and chest pain.  The impression included congestive 
heart failure and aortic murmur.  An October 1993 admission 
and physical notes that examination of the head, eyes, ears, 
nose, and throat revealed old partial surgical removal of 
nose secondary to basal cell cancer.  An October 1993 
consultation report shows examination of the head, eyes, 
ears, nose, and throat showed no specific changes other than 
dentures and surgical reconstruction.  The discharge summary 
notes diagnoses of right upper lobe mass possible neoplasm 
and extensive pulmonary fibrosis with chronic pulmonary 
disease.

A November 1993 hospital discharge summary shows admitting 
diagnoses of chronic obstructive pulmonary disease, 
bronchitis, congestive heart failure, and chest pain.  The 
discharge diagnoses included atherosclerotic cardiomyopathy 
complicated by aortic stenosis with left ventricular 
decompensation complicated by chronic pulmonary fibrosis and 
bronchitis and broncho-pneumonia resulting in severe hypoxia 
and respiratory distress.  The veteran was transferred from 
acute care to swing bed status for maintenance and 
monitoring.  A January 18, 1994, progress note shows the 
veteran was discharged after an episode of respiratory 
failure secondary to bronchopneumonia and congestive heart 
failure with pulmonary fibrosis.  A January 22, 1994, 
progress note shows impressions of anginal episode, chronic 
congestive heart failure, and end stage congestive heart 
failure.  The veteran was admitted.  A history and physical 
notes the head, eyes, ears, nose, and throat were normal.  
The veteran was discharged by death.  As noted, the cause of 
death on the death certificate was respiratory failure due to 
chronic pulmonary fibrosis with aortic stenosis and chronic 
congestive heart failure contributing to death.  The 
discharge summary notes diagnoses of cardiorespiratory arrest 
secondary to end-stage pulmonary fibrosis complicated by end-
stage atherosclerotic heart disease with atherosclerotic 
cardiomyopathy with low ejection fraction.  The summary notes 
the veteran died due to acute decompensated congestive heart 
failure secondary to atherosclerotic cardiomyopathy 
complicated by end stage pulmonary fibrosis. 

As shown above, the private medical records do not show that 
the veteran's sinusitis or allergic rhinitis caused any 
chronic pulmonary disorder in the years prior to his death or 
otherwise contributed to the veteran's death.  In order to 
resolve the conflict in the physician statements with the 
medical records of the veteran, the Board sought a medical 
opinion from the Veterans Health Administration to determine 
whether the veteran's service connected sinusitis with 
allergic rhinitis caused or contributed to the pulmonary 
condition that ultimately led to the veteran's death.  In 
October 1999, an October 1999 Department of Veterans Affairs 
(VA) medical opinion was forwarded to the appellant's 
representative for comment or submission of additional 
evidence.  See 38 C.F.R. § 20.903 (1999).  

The October 1999 VA opinion states "this patient's pulmonary 
problems were not related to chronic sinusitis."  The 
opinion further states "there is no evidence that chronic 
sinusitis contributed to this patient's death."  The opinion 
summary states "chronic sinusitis and allergic rhinitis did 
not contribute to this patient's lung problems and I find no 
evidence that chronic sinusitis directly or indirectly 
contributed to this patient's death."  

While the statements from the private physician's are from 
those who treated the veteran, the medical records generated 
contemporaneously with the veteran's treatment did not show 
that the veteran's sinusitis caused or aggravated his 
pulmonary problems, or contributed to his ultimate death.  
Therefore, the statements of the physician's following the 
veteran's death are not consistent with medical records of 
the veteran's treatment or the death certificate.  The 
physician rendering the VA opinion is the Chief of 
Pulmonary/Critical Care Medicine at a VA Medical Center and 
Professor of Medicine at the University of Washington, and is 
thus an expert in pulmonary medicine.  The reviewing 
physician also reviewed all of the evidence in the claims 
file that is before the Board and provided detailed reasons 
and bases for the conclusions reached.  Therefore, the Board 
finds this VA medical opinion persuasive as to the whether 
the service connected sinusitis contributed to the veteran's 
death.  

The VA medical opinion indicates that the veteran's sinusitis 
did not cause or contribute to the veteran's death.  
Accordingly, the preponderance of the evidence shows that a 
service connected disability did not cause or contribute to 
the veteran's death.  38 C.F.R. § 3.312(b), (c) (1999).

Based on the above, the preponderance of the evidence is 
against the appellant's claim for service connection for the 
cause of the veteran's death.  U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (1999).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

